Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claim 10 and 19), it contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
1.	A computer-implemented method for 2facilitating anomaly detection, the method comprising:
3obtaining a first data series from a first sensor which monitors a first 4variable and a second data series from a second sensor which monitors one or 5more second variables, wherein the first sensor and the second sensor are physical 6sensors which record data associated with a physical object, and wherein the 7monitored first variable and the monitored one or more second variables are 8physical features of the physical object; 
9determining, by a computing device, a set of testing data which includes a 10plurality of data points, wherein the set includes the first data series obtained from 11the first sensor which monitors the first variable and further includes the second 12data series obtained from the second sensor which monitors the one or more 13second variables, and wherein the one or more second variables are dependent on 14the first variable; 
15dividing the determined set of testing data into a number of groups based 16on at least a type of the first and second data series, a resolution of the first sensor 17and the second sensor, and a first physical component of the first sensor and the 18second sensor; 

20classifying a first testing data point in the respective group as an anomaly2 AM Amendment C PARC-20171129US01 (Non-Final OAR).docbased on the inter-quartile range for the respective group;
executing, by the computing device based on the classified anomaly, a 23predetermined rule by automatically adjusting physical units related to the first 24sensor and the second sensor; and
25performing, by a user of the computing device, an action to address the 26classified anomaly by adjusting a second physical component of a device from 27which the first data series or the second data series is obtained,
28thereby enhancing data mining and outlier detection for the first and 29second data series for multiple variables.

Claims 2-9, 11-18, and 20 are respectively dependent upon independent claims 1, 10, and 19.  Therefore claims 2-9, 11-18, and 20 are allowable by the virtue of dependency.

Response to Arguments
Applicant’s arguments in light of amendments, see pages 14-29, filed 06/25/2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20160342764 A1 and US 20070257017 A1).
US 20160342764 A1: Methods for periodic time-series evaluation that provide sensitivity diagnostic/prognostic endpoints. Methods of periodic regression are fully applicable to non-sinusoidal 
US 20070257017 A1: The invention relates to a warming article comprising a heating element and a sensing system, wherein the sensing system comprises a first sensor element being a temperature dependent variable resistor and a second sensor element being a variable resistor, and wherein the first sensor element is linear and flexible and the second sensor element is used to adjust the total sensor resistance to a fixed value at a particular temperature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/M.N.P./Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114